Citation Nr: 0939226	
Decision Date: 10/16/09    Archive Date: 10/28/09

DOCKET NO.  07-13 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for a low back disability 
with right foot drop.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to 
September 1959.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2005 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO), which in pertinent part, denied service 
connection for a back condition and right foot drop.  

In September 2009, the Veteran testified at a videoconference 
hearing before the undersigned Acting Veterans Law Judge.  A 
copy of the transcript is of record.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for a low back 
disability with right foot drop.  Where the record before the 
Board is inadequate to render a fully informed decision, a 
remand to the RO is required in order to fulfill its 
statutory duty to assist the Veteran to develop the facts 
pertinent to the claim.  Ascherl v. Brown, 4 Vet. App. 371, 
377 (1993).

The Veteran testified during the September 2009 hearing that 
in January 1956, before his ship reached Pearl Harbor, he 
fell on a stairwell and hurt his back.  He was taken to sick 
bay where he was treated with aspirin for his back injury, 
and provided with soda water and crackers for his sea 
sickness.  After discharge from service, the Veteran stated 
that he underwent back surgeries in September 1971 and 
November 1986, and developed right foot drop after the first 
surgery.  The Veteran asserts that service connection is 
warranted for his low back disability with right foot drop.

Service treatment records indicate that the Veteran was seen 
at sick call in March 1959 for complaints of back pain.  He 
was diagnosed with mechanical lower back strain and given 
prescribed medication for his injury.  Thereafter, service 
treatment records are void for complaints, treatment, or 
diagnosis of a back disability.  Upon discharge from service, 
clinical evaluation of the spine was normal and no effects or 
diagnoses were reported by the physician, as reflected on the 
September 1959 Release to Inactive Duty report of medical 
examination.  

Post service treatment records reflect continuing treatment 
for a back disability.  Beginning in September 1971, private 
treatment records note the Veteran seeking treatment at a 
local private hospital for low back pain with pain radiation 
into the right leg of approximately three weeks duration 
after an automobile accident.  A lumbar myelogram was 
performed which showed no abnormalities present, and an 
excision of the herniated nucleus pulposus (HNP) L4-L5 right 
with exploration of L5-S1 right was performed.  The Veteran 
was discharged with a postoperative diagnosis of herniated 
nucleus pulposus, right L4-L5.  The Veteran returned to a 
private medical facility in November 1986 with complaints of 
back pain after falling down a flight of stairs.  A 
decompressive laminectomy right L4-5, L5-S1, excision of a 
HNP right L4-5 was performed, and he was assessed with a 
postoperative diagnosis of HNP L4-5, marked postoperative 
scarring L4-5 and L5-S1 right.  Private treatment records 
also report the recurrence of lumbar symptoms, sciatica, and 
right foot drop several years after the first back procedure.  

In a December 2006 letter, the RO informed the Veteran that 
the nearest VA medical facility had been contacted and 
requested to schedule him for a VA examination to determine 
the etiology of his low back disability with right foot drop.  
Per the November 2006 Compensation and Pension Exam Inquiry 
report, a spine examination was requested by the RO.  The VA 
examiner was also asked to provide an opinion as to the date 
of onset and etiology of the Veteran's low back disability, 
and whether it is at least as likely as not that any 
diagnosed back disability is the result of the in-service 
back pain in March 1959.  Upon review of the claims file, the 
VA physician noted the March 1959 in-service complaint of 
back pain, the 1971 automobile accident with back surgery, 
and the 1986 back surgery.  The VA physician also reported 
that the Veteran "has already been examined several times by 
the Compensation and Pension Department for his back 
condition."  He concluded that there was no evidence showing 
his back disability originated in service, but rather, his 
back disability began as a result of the 1971 automobile 
accident and subsequently followed from there.  

Although the VA physician provided an opinion as to whether 
the Veteran's current back disability is related to service, 
no physical examination of the Veteran, as requested by the 
RO, was provided.  Moreover, it appears that the December 
2006 VA physician believed that the Veteran had previously 
been examined by VA for his low back disability claim and 
relied upon this assertion in forming his opinion, which is 
not true in this case.  

Under the Veterans Claims Assistance Act of 2000, the Board 
finds that the Veteran meets the criteria for obtaining a 
medical examination to clarify both the nature and etiology 
of his claimed disability.  See 38 U.S.C.A. § 5103A (West 
2002 & Supp. 2009).  There remains some question as to 
whether the Veteran's low back disability with right foot 
drop was incurred in or aggravated by his military service.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  As 
contained within the claims file, a private physician opines 
in a June 2008 letter that the Veteran's current back 
problems and lower extremity problems are related to the 
traumatic events that occurred while he was on active duty.  
Accordingly, further development of the evidence will be 
undertaken prior to final adjudication of the Veteran's claim 
for service connection.  

Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
this matter is REMANDED for the following action:  

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)
1. Schedule the Veteran for the 
appropriate VA examination to determine 
whether there is a causal nexus between 
his active military service and his 
current low back disability with right 
foot drop.  The claims file must be made 
available to the examiner for review, and 
the examination report should reflect 
that such review has been accomplished.  
All appropriate testing should be 
conducted, and all pertinent disabilities 
associated with the back found to be 
present should be diagnosed.  The 
appropriate examiner must provide an 
opinion as to whether it is more likely 
than not (i.e., probability greater than 
50 percent), at least as likely as not 
(i.e., probability of 50 percent), or 
less likely than not (i.e., probability 
less than 50 percent) the Veteran's low 
back disability with right foot drop had 
its origin in service or is in any way 
related to the Veteran's active service.  
The examiner is also requested to comment 
on the September 1971 automobile 
accident, the September 1971 and November 
1986 back surgeries, and the June 2008 
private medical opinion of record.  All 
opinions expressed must be supported by 
complete rationale.  If the examiner is 
unable to provide the requested 
opinion(s) without resorting to 
speculation, it should be so stated and 
he or she must discuss why an opinion is 
not possible.  

2. Thereafter, the issue on appeal should 
be readjudicated.  If the benefit sought 
on appeal is not granted, the Veteran and 
his representative should be provided 
with a supplemental statement of the case 
(SSOC) and afforded the appropriate time 
period within which to respond thereto.

Thereafter, the case should be returned 
to the Board, if in order.  The Board 
intimates no opinion as to the ultimate 
outcome in this case.  The appellant need 
take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
ROBERT E. O'BRIEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).



